PCIJ_A_09_ChorzowFactory_DEU_POL_1927-07-26_JUD_01_PO_01_FR.txt. OPINION DISSIDENTE DE M. EHRLICH.

Je regrette de me trouver en désaccord sur certains aspects de
l'arrêt qui vient d’étre rendu.

Si la Cour est, en principe, compétente pour se prononcer sur la
conclusion n° +, j'estime, cependant, qu’elle ne peut, en l’espéce,
connaître de cette conclusion.

Il ressortait de l’Arrêt n° 7, sans qu’une déclaration explicite
soit nécessaire, que le Gouvernement polonais était tenu de réparer
tout préjudice qui aurait pu résulter effectivement et illégalement
de l'attitude du Gouvernement polonais, — attitude que cet arrêt
déclarait non conforme à certaines stipulations de la Convention
de Genève. Il y a là une conséquence du principe selon lequel la
violation d’une obligation internationale entraîne le devoir de répa-
rer, principe si généralement accepté que dans la classification des
différends internationaux d’ordre juridique, insérée à l’article 13
du Pacte de la Société des Nations et à l’article 36 du Statut de
la Cour (il sera parlé encore de cette classification ci-dessous),
on ne trouve point, en ce qui concerne l'obligation de réparer
à la suite de la violation d’un engagement international, une
catégorie spéciale de différends, considérés à part des différends
portant sur l'existence d’un fait qui, s’il était établi, constituerait
une rupture d’un engagement international : cette dernière catégorie
de différends embrasse évidemment la première.. Les deux Gouver-
nements, aussi bien le Gouvernement demandeur que le Gouver-
nement défendeur, semblent avoir compris l’Arrêt n° 7 dans le sens
qui vient d’être indiqué et, comme le rappelle le Mémoire, ils sont
effectivement entrés en négociations en vue de fixer la réparation
due aux deux Sociétés ; le Gouvernement polonais a même suggéré
que les négociations s'engagent directement avec les Sociétés
intéressées.

Comme la juridiction de la Cour en l’espèce est fondée sur l’arti-
cle 23, alinéa premier, de la Convention de Genève, qui dispose
que
36 ARRÊT N° 8. — OPINION DISSIDENTE DE M. EHRLICH

«Si des divergences d'opinion, résultant de l’interpré-
tation et de l’application des articles 6 à 22, s’élevaient entre
le Gouvernement allemand et le Gouvernement polonais, elles
seraient soumises à la décision de la Cour permanente de
Justice internationale »,

il s'ensuit que la Cour n’a pas compétence 1a où il n’y a pas diver-
gence d'opinion. Or, le Mémoire s'exprime ainsi:

« Ainsi, il n’existe plus de divergence d'opinion entre les deux
Gouvernements que la réparation doit être faite, en principe,
par la voie d’une indemnisation pécuniaire. »

Le principe de la réparation semble donc admis, car il n’y a
même pas divergence d'opinion sur le point qui vient ensuite, savoir
quelle forme la réparation devrait revêtir.

On ne saurait admettre que la compétence de la Cour, dans un
cas déterminé, se fonde sur des faits qui s’opposent aux allégations
du demandeur. Or, dans le cas présent, l’absence d’une divergence
de cette nature, en ce qui concerne la conclusion n° 1, ressort
des déclarations du Gouvernement demandeur.

La conclusion à déduire de ce qui précède n’est pas infirmée
par le fait que la conclusion n° r. demande la fixation de délais
pour le préjudice causé ; car ce sont 14 les délais logiques dans
lesquels le préjudice doit être circonscrit, que la Cour soit ou non
compétente pour l’évaluer. Personne ne saurait être rendu respon-
sable d’un dommage avant que celui-ci se soit produit, et une
cour, en évaluant un préjudice, examinera ceux de ses aspects
qu’elle sera en mesure d'apprécier, lors de son estimation.

IE.

L'arrêt qui vient d'être rendu décide que la compétence de la
Cour pour connaître des conclusions n° 2 à 4 du Mémoire, découle
37 ARRÊT N° 8. — OPINION DISSIDENTE DE M. EHRLICH

de la compétence pour se prononcer sur la demande en réparation.

Or, en droit international, la compétence pour décider, en prin-
cipe, qu’une violation d’un engagement international s’est produite,
et que, par suite, une réparation est due, est distincte de la compé-
tence pour établir la nature et l'étendue de la réparation en géné-
ral, et notamment pour fixer le montant d’une indemnité pécuniaire.

Je suis d’accord que la classification des différends internationaux
(d'ordre juridique) qui présenterait la plus grande importance en
l'espèce est la classification adoptée à l’article 13 du Pacte de la
Société des Nations, classification qui réapparaît à l’article 36
du Statut de la Cour. L'article 36 du Statut dispose qu’un Etat peut
reconnaître la juridiction de la Cour

«.:..sur toutes ou quelques-unes des catégories de diffé-
rends d'ordre juridique ayant pour objet :

a) l'interprétation d’un traité;

b) tout point de droit international ;

c) la réalité de tout fait qui, s’il était établi, constituerait
la violation d’un engagement international ;

d) la nature ou l'étendue de la réparation due pour la
rupture d’un engagement international. »

Il est très possible qu’un État accepte la clause facultative, par
exemple, pour les différends appartenant à la catégorie c) seulement,
ou pour les différends appartenant aux catégories a) et c). Cet
État n’accepterait pas par là même, et ne serait pas supposé accepter,
la juridiction de la Cour pour les différends de la catégorie d). Il
était entendu que les catégories demeureraient distinctes, et la
compétence pour trancher des différends appartenant à une catégorie
ne saurait être considérée comme impliquant la compétence pour
trancher les différends appartenant à une autre catégorie. Dans le
cas présent, la juridiction en vertu de l’article 23, alinéa premier,
de la Convention de Genève, vise seulement, comme il a été
maintenu par le Gouvernement défendeur, les différends qui
rentreraient dans les catégories a) et c).

On ne saurait davantage déduire la compétence pour trancher
les différends appartenant à une catégorie, de la compétence pour
trancher les différends appartenant à une autre catégorie, en
évaluant l'importance relative des deux catégories; en effet,
l'évaluation, en cela comme en tout ce qui a trait à l'importance
relative des choses, dépendraït du critère pris pour base de la com-
38 ARRÊT N° 8. — OPINION DISSIDENTE DE M. EHRLICH

paraison. Et, même si l’on pouvait établir une comparaison à l’aide :
d’un critère universellement adopté, on ne saurait non plus en
déduire que la compétence visant la catégorie de différends la plus
importante implique la compétence visant une catégorie distincte,
encore que moins importante. Car les Parties pourraient avoir, à
dessein, conféré à une cour — et entre toutes à cette Cour — la
compétence de trancher les différends les plus importants, sans
qu’elles aient désiré imposer à la Cour la charge de différends d’im-
portance secondaire ; et cela notamment puisque, en se prononçant
sur l'interprétation d’une clause de traité ou sur l'application
correcte de celle-ci, la Cour pourrait, probablement, indiquer le
moyen de résoudre ou de prévenir ün certain nombre de différends,
alors que la question de la réparation pourrait requérir un examen
dans chaque cas individuel.

Il semble, en fait, que, longtemps avant l’adoption du Pacte de la
Société des Nations et du Statut de la Cour, l'usage ait été établi,
dans les cas où un tribunal arbitral devait s'occuper de questions
relatives au montant d’une réparation ou 4 des modalités de paie-
ment — considérées à part ou en sus d’une divergence d’opinion
relative, soit à l'interprétation d’un traité, soit à la violation d’un
traité ou d’une règle de droit international général — de spécifier
dans le « compromis » ces pouvoirs du tribunal.

ITI.

Encore que la compétence pour fixer les dommages et le mode de
paiement ne découle pas automatiquement, en droit international,
de la compétence pour établir qu’un traité n’a pas été appliqué,
bien qu'il eût dû être appliqué, il est nécessaire d’examiner si les
Parties à la Convention de Genève n’ont pas entendu conférer cette
compétence à la Cour.

Deux observations préliminaires s’imposent.

En premier lieu, la réponse à la question qui vient d’être formulée
dépend, non de l'interprétation de l’un quelconque des articles 6 à 22
de la Convention de Genève, mais de l'interprétation de l’article 23
lui-même, car il s’agit de savoir si l’article 23, alinéa premier, doit
être interprété comme conférant à la Cour compétence pour décider
quelle réparation l'État polonais (telle est l'expression corretec
employée dans l’article 5 de la Convention) doit à des particuliers,
si ce Gouvernement omet de se conformer aux articles 6 à 22.
39 ARRÊT N° 8, — OPINION DISSIDENTE DE M. EHRLICH

En second lieu, l'intention de conférer à la Cour une compétence
de cette nature doit pouvoir être établie, soit d’après le texte de
la clause compromissoire, soit au moins d’après les circonstances
dans lesquelles la clause a été rédigée, et cette intention doit pouvoir
être établie d’une manière qui prouve que la force des arguments
militant en faveur de la compétence de la Cour est prépondérante.

En ce qui concerne la compétence de la Cour à l'égard des conclu-
sions 2 à 4, aucune réponse affirmative ne saurait être déduite
de l’article 23. Cette réponse affirmative n’est pas impliquée dans |
les mots «interprétation et application », en eux-mêmes. Ces mots
ont trait à des processus dont l’un, interprétation, consiste à
déterminer la signification d'une disposition, tandis que l’autre,
application, consiste, en un sens, à établir les conséquences que la
disposition attache à l'occurrence d’un fait donné ; en un autre sens,
l'application consiste à faire naître les conséquences qui, selon une
disposition, doivent découler d’un fait. Les différends relatifs à
l'interprétation ou à l'application sont donc des différends portant,
soit sur la signification d’une clause, soit sur le point de savoir si les
conséquences attachées par la clause à un fait doivent se produire
dans un cas donné. Or, les articles 6 à 22 de la Convention de Genève
ne prescrivent aucune conséquence spécifique, devant se produire
si le Gouvernement polonais ne se conformait pas à la règle posée
dans l’article 6. Par suite, bien qu’un manquement de cette nature
constituât une violation de la Convention, la fixation de la nature
et de l'étendue de la réparation ne serait pas le règlement d’un
différend concernant l'interprétation ou l'application des arti-
cles 6 à 22.

L'expression « résultant de», employée à l’article 23 (bien qu'elle
diffère des expressions «concernant», «au sujet de», générale-
ment en usage, dans les clauses compromissoires, à propos des ter-
mes «interprétation et application »), ne donne pas à l’article 23
une signification différente, empêchant cet article de demeurer
une clause compromissoire typique. Car toute divergence d’opi-
nion «en matière » d'interprétation ou d'application est, en un sens,
une divergence d'opinion «résultant de» l'interprétation ou de
l’application : en effet, jusqu’à ce que chacune des Parties se soit
fait une opinion à la suite du processus d'interprétation ou d’appli-
cation du traité (application au sens de la fixation des conséquences
que le traité attache à l’occurrence d’un fait), il ne peut y avoir de
divergence d’opinion en matiére d’interprétation ou d’application.
40 ARRÊT N° 8, — OPINION DISSIDENTE DE M. EHRLICH

Le mot «résultant » relie la divergence d’opinion à sa cause la
plus proche, savoir le processus d’interprétation ou d’application.

On pourrait être tenté de soutenir ce qui suit : puisque la non-
application, savoir le fait de ne pas faire naître les conséquences que
la clause attache à un fait, constitue une mauvaise application, et
puisque la mauvaise application est une sorte d’application, au
second sens de ce mot, il en résulte que les divergences d’opinion
en matière de réparations pour non-application sont des divergences
d'opinion résultant de l’application. Pourtant, la non-application
n'est pas une application. Si le traité contient des dispositions qui
visent une réparation de cette nature, la fixation de cette réparation
constitue clairement une application (au premier sens de ce mot) du
traité. Mais, si le traité ne contient pas de dispositions de cet ordre,
les divergences d'opinion en matière de réparation due pour viola-
tion du traité, sont des divergences d'opinion tombant dans le
domaine du droit international général, et non dans celui du droit
international conventionnel. |

Par suite, puisque les termes «interprétation et application »
n'ont pas nécessairement trait à la fixation de la nature et de l’éten-
due d’une réparation due pour violation d’un traité, il s’ensuit que,
pour fonder une juridiction de cet ordre sur l’article 23, il faudrait
recourir à. une interprétation extensive, alors que, en ne déduisant
pas cette compétence de l’article en question, on a recours à l’in-
terprétation naturelle et non à une interprétation restrictive. En
d’autres termes, on doit conclure à l'existence d’une présomption,
non pas en faveur, mais, au contraire, à l'encontre de la déduction.
de cette compétence de l’article 23. La présomption serait, bien
entendu, détruite, si l’on pouvait démontrer qu’à l’époque de la
Convention de Genève, ou peu avant cette époque, on avait géné-
ralement considéré le sens de la clause compromissoire comme étant
celui que l’on a maintenant donné à cette clause. Mais rien n’a été
signalé à l'attention de la Cour qui prouve de manière définitive
que la clause «interprétation et application » ait été, selon la cou-
tume des États, au cours du dernier quart du XIXe siècle, ou du
début du XXme siècle jusqu’à l’époque de la Convention de Genève,
considérée comme comprenant la compétence pour déterminer la
nature et l'étendue de la réparation due pour la violation du traité
en question. Ceci ne peut, notamment, pas être déduit de la Conven-
tion postale, à laquelle il a été fait allusion, car cette Convention
prévoit un cas spécifique de: responsabilité des administrations
postales. |
AT “ARRÊT N° 8. — OPINION DISSIDENTE DE M. EHRLICH

D'autre: part, il n’est pas facile d’ébranler la conclusion tirée
de la note explicative russe, qui accompagnait en 1899 le projet du
Gouvernement russe sur l'arbitrage obligatoire ; cette note divise
tous les conflits internationaux possibles en deux catégories, dont
l’une comprend les cas où

«un État demande à un autre une indemnisation matérielle
pour dommages et pertes causés à lui-même ou à ses ressortissants
par des actes de l'État défendeur ou de ses ressortissants qu ‘il j juge
n'être pas conformes au droit »,

et l’autre comprend les cas ott

« un Etat demande & un autre d’exercer ou de ne pas exercer
certaines attributions déterminées du Pouvoir souverain, de faire
ou de ne pas faire certains actes déterminés ne touchant pas à des
intérêts d'ordre matériel ». |

C'est à cette dernière catégorie qu’appartiennent, entre autres, les
différends relatifs à l'interprétation et à l'application de traités, et
dont quelques-uns étaient énumérés dans le projet russe lui-même.
Encore que la Conférence de 1899 n'ait pas finalement adopté le-
principe de l’arbitrage obligatoire, même pour les cas suggérés à
l'origine par le projet russe, la commission compétente, dans ses
propositions, accepta en principe la division du projet russe, et,
dans toute l’histoire des débats des commissions de la Conférence,
rien ne semble indiquer que la division esquissée dans la note
explicative russe n’ait pas été jugée correcte. C’est pourquoi il est
difficile d'admettre que le groupe de différends visant l'interprétation
et l’application de traités ait été supposé comprendre ipso facto les

différends portant sur le montant des dommages à allouer en cas
de violation desdits traités.
42 ARRÊT N° 8, — OPINION DISSIDENTE DE M. EHRLICH

Tout de même, à la suite de l'arrêt qui vient d’être rendu, tout
traité qui sera conclu dorénavant, et qui contiendra une clause
compromissoire analogue à celle de l’article 23 de la Convention de
Genève, devra être interprété à la lumière de cet arrêt.

IV.

La question se pose de savoir si l’on est autorisé à interpréter
l’article 23, alinéa premier, de la Convention de Genève, comme
conférant à la Cour la compétence de décider seulement r) comment
‘un article doit être interprété et 2) si, dans un cas donné, les consé-
quences qui devaient découler d’un certain fait se sont effectivement
produites, — sans conférer en outre à la Cour le pouvoir de décider
quelle réparation est due et de quelle manière elle doit être effectuée.
La réponse à cette question a été donnée par la Cour dans son Arrêt
n° 7, quand elle s’est occupée du problème des jugements déclara-
toires. En outre, si, dans le droit de différents pays, on peut observer
le développement de l'institution des jugements déclaratoires, dans
les relations internationales, un arrêt de cette Cour établissant
qu’une violation d’un traité s’est produite, n’a pas moins de force
pour régler un différend qu’un arrêt ultérieur fixant le montant des
dommages à payer.

V.

Il convient ensuite de rechercher si l’économie générale de la
Première Partie de la Convention de Genève n’oblige pas à consi-
dérer que la Cour — et aucun autre tribunal — est compétente
dans les cas tels que le présent. La décision contenue dans l’Arrêt
n° 6 a, bien entendu, force obligatoire dans la mesure où il s’agit
de la question alors soumise à la Cour. Quant au point qui vient
d’être soulevé, il semble que les titres I à III dela Première Partie de
la Convention forment un tout. Le titre IT établit le principe général
du respect des droits acquis; le titre III, tout en maintenant le
principe, autorise certaines exceptions. Il est possible, mais non
a priori nécessaire, de supposer que l’on ne puisse recourir aux
remèdes généraux prévus par le titre IT, qui pose le principe, dans
les cas tombant sous l’application du titre IIT qui, tout en admettant
des exceptions, confirme ce même principe.
43 ARRÊT N° 8, — OPINION DISSIDENTE DE M. EHRLICH

Les deux interprétations étant admissibles, il semble qu’ | existe
une présomption en faveur de l'interprétation qui I) permet au
particulier de s'adresser à un tribunal pour la protection de ses
droits, sans faire dépendre cette protection d’une décision de
son gouvernement, et 2) diminue le nombre des litiges, et par
suite celui des différends entre États.

Bien entendu, l’arrêt qui vient d’être rendu doit désormais être
considéré comme réglant la question d’une manière qui ne saurait
être modifiée qu’en vertu d’un nouvel accord entre les deux

Parties.
VI.

Il reste à examiner si l’on ne peut conclure à une intention des
Parties à la Convention de Genève de conférer à la Cour la juridic-
tion dont il s’agit, en se fondant sur une coniemporanea expositio
qui, selon l'expression de sir Robert Phillimore, serait à déduire
des actes des Parties ayant précédé, accompagné et suivi de près
la conclusion du traité.

Au nom du Gouvernement défendeur, on a attiré l’attention
de la Cour sur l’article rr d’une convention conclue par la Pologne
avec l’Allemagne le 21 avril 1921, c’est-à-dire un an environ avant
la conclusion de la Convention de Genève. Cet article dispose
comme suit :

«Chaque Haute Partie contractante aura le droit de remettre
les différends pouvant survenir soit dans l'interprétation, soit
dans l’application de la présente Convention, à la décision
d’un tribunal arbitral permanent . ...

«Le Tribunal statuera sur les litiges en se basant sur les
stipulations de la présente Convention, sur les principes géné-
raux du droit, ainsi que sur l'équité.

«Il aura compétence pour se prononcer, s’il y a lieu, sur les
réparations à donner à la Partie lésée par la Partie qui aura
été reconnue responsable d’une infraction aux dispositions
de la présente Convention. »

Comme les deux Conventions ont été conclues par les mêmes

‘ Parties à des époques peu éloignées, le fait que l’on a omis, dans la
dernière Convention, une clause qui, dans la première, complétait
Vindication relative à la compétence conférée au tribunal en ques-
44 ARRÊT N° 8, — OPINION DISSIDENTE DE M. EHRLICH

tion, semble montrer que cette omission a été intentionnelle et
que l’intention n’était pas de produire les effets que devait déployer
la clause insérée dans la première maïs non dans la dernière Con-
vention.

Quant à l'attitude des Parties après la conclusion de la Con-
vention de Genève (qui présente de l'importance en tant qu’elle
sert d'indice de la manière de voir des Parties concernant la
disposition dont il s’agit, et en tant qu’elle est de nature à jeter
de la lumière sur la volonté des Parties à l’époque où fut conclue
la Convention de Genève), on peut tirer certaines conclusions du
fait que l’action intentée en 1925 par le Gouvernement allemand
contre le Gouvernement polonais, et terminée par les Arrêts nos 6
et 7, n’était pas destinée, au dire du représentant du Gouverne-
ment allemand dans sa plaidoirie, à solliciter une restitution ou une
indemnité, mais qu’elle se bornait à demander une déclaration,
pour la raison, entre autres, qu'il n’était pas exclu que des doutes
surgiraient sur la question de savoir si la compétence en vertu de
Varticle 23, relative à des divergences d'opinion «concernant »
l'interprétation et l'application de certaines dispositions, com-
prendrait également les sanctions de réparations du chef d’une
interprétation ou d’une application non conformes aux dispositions
invoquées. On ajoutait que le Gouvernement allemand, s’il croyait
qu'il faudrait affirmer en principe cette juridiction, n'avait pas
voulu charger encore sa requête de ce problème délicat.

Il semble donc qu’encore en 1925, le Gouvernement allemand
n’était pas convaincu de la. correction indéniable de l’interprétation
actuellement suggérée. Au cours de la présente procédure, rien n’a
été ailégué devant la Cour qui tende à dire que le Gouvernement
polonais ait admis l’exactitude d’une telle interprétation de l’arti-
cle 23. La conclusion à tirer de cette attitude. des deux Parties est
qu'à l’époque où fut conclue la Convention de Genève, elles
n'avaient pas l'intention d'attribuer à l’article 23 le sens qui est
maintenant suggéré.

Je reconnais, toutefois, qu’en matière de la compétence de la
Cour, ainsi que de celle des tribunaux prévus dans la Convention de
Genève, le présent arrêt aura désormais force obligatoire.

(Signé) LUDWIK ERLICH.
